Order and judgment (one paper), Supreme Court, New York County (Michael Stall-man, J.), entered June 26, 2002, which denied and dismissed the petition brought pursuant to CPLR article 78 to annul respondent’s determination, dated April 11, 2001, denying petitioner’s application for accident disability benefits, unanimously affirmed, without costs.
The determination by the Medical Board, properly relied upon by respondent Board of Trustees (see Matter of Tobin v *378Steisel, 64 NY2d 254, 259 [1985]), that petitioner’s disability was the result of a preexisting degenerative condition, namely osteochondritis dissecans, rather than a line-of-duty incident, was supported by credible medical evidence. Accordingly, respondent Board’s determination denying petitioner accident disability retirement benefits was not arbitrary and capricious and may not be judicially disturbed (see Meyer v Board of Trustees, 90 NY2d 139, 145 [1997]). Concur — Buckley, P.J., Nardelli, Andrias, Friedman and Gonzalez, JJ.